Exhibit 10

TRANCHE B-1 REPRICING AMENDMENT

THIS TRANCHE B-1 REPRICING AMENDMENT (this “Amendment”) dated as of May 26, 2016
to the Credit Agreement referenced below is by and among ACADIA HEALTHCARE
COMPANY, INC., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders holding the Tranche B-1
Term Loan and BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the pricing
applicable to the Tranche B-1 Term Loan and the Lenders holding the Tranche B-1
Term Loan have agreed to such modifications to the Credit Agreement on the terms
and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).

2. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:

 

  2.1. The following definition is added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

“Tranche B-1 Repricing Amendment Effective Date” means the effective date of the
Tranche B-1 Repricing Amendment to this Agreement among the Loan Parties, the
Lenders holding the Tranche B-1 Term Loan and the Administrative Agent.

 

  2.2. Clause (b) of the definition of Applicable Rate is amended and restated
in its entirety to read as follows:

(b) with respect to the Tranche B-1 Term Loan, 3.00% in the case of Eurodollar
Rate Loans and 2.00% in the case of Base Rate Loans;

 

  2.3. Clause (c) of Section 2.09 is amended and restated in its entirety to
read as follows:

(c) Tranche B-1 Repricing Transaction. At the time of the effectiveness of any
Tranche B-1 Repricing Transaction that is consummated after the Tranche B-1
Repricing Amendment Effective Date and on or prior to the date that is six
months following the Tranche B-1 Repricing Amendment Effective Date, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
Lender holding the Tranche B-1 Term Loan that are either prepaid, repaid,
converted or otherwise subject to a pricing reduction in connection with such
Tranche B-1 Repricing Transaction (including, if



--------------------------------------------------------------------------------

applicable, any Non-Consenting Lender holding the Tranche B-1 Term Loan), a fee
in an amount equal to 1.0% of (i) in the case of a Tranche B-1 Repricing
Transaction described in clause (a) of the definition thereof, the aggregate
principal amount of the Tranche B-1 Term Loan that is prepaid, refinanced,
converted, substituted or replaced in connection with such Tranche B-1 Repricing
Transaction and (ii) in the case of a Tranche B-1 Repricing Transaction
described in clause (b) of the definition thereof, the aggregate principal
amount of the Tranche B-1 Term Loan outstanding on such date that is subject to
an effective pricing reduction pursuant to such Tranche B-1 Repricing
Transaction. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Tranche B-1 Repricing Transaction.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:

 

  3.1. Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment properly executed by a Responsible Officer of each Loan Party
and the Administrative Agent on its own behalf and on behalf of each Lender
holding a portion of the Tranche B-1 Term Loan that delivers a consent to this
Amendment in the form of Exhibit A attached hereto.

 

  3.2. Accrued Interest and Fees. Receipt by the Administrative Agent from the
Borrower of all accrued interest and fees owing on the Tranche B-1 Term Loan as
of the Tranche B-1 Repricing Amendment Effective Date for the benefit of the
Lenders holding the Tranche B-1 Term Loan immediately before giving effect to
this Amendment.

 

  3.3. Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the date of this Amendment.

 

  3.4. Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the date hereof,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has consented
to this Agreement shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, other than the Incremental Tranche A Term Loan, the
Tranche B-1 Term Loan and Tranche B-2 Term Loan, qualify as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
From and after the effective date of the Amendment, the Borrower shall indemnify
the Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA, the
Loans (other than the Incremental Tranche A Term Loan, the Tranche B-1 Term Loan
and Tranche B-2 Term Loan) as qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). The Borrower’s
obligations hereunder shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all of the Obligations.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Tranche B-1 Repricing Amendment to be duly executed and delivered as of the date
first above written.

 

BORROWER:     ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation     By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   President GUARANTORS:     ABILENE
BEHAVIORAL HEALTH, LLC,     a Delaware limited liability company    

ABILENE HOLDING COMPANY, LLC,

a Delaware limited liability company

   

ACADIA MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

   

ACADIA MERGER SUB, LLC,

a Delaware limited liability company

   

ACADIANA ADDICTION CENTER, LLC,

a Delaware limited liability company

   

ADVANCED TREATMENT SYSTEMS, LLC,

a Virginia limited liability company

   

ASCENT ACQUISITION, LLC,

an Arkansas limited liability company

   

ASCENT ACQUISITION - CYPDC, LLC,

an Arkansas limited liability company

   

ASCENT ACQUISITION - PSC, LLC,

an Arkansas limited liability company

   

ASPEN EDUCATION GROUP, INC.,

a California corporation

   

ASPEN YOUTH, INC.,

a California corporation

   

ATS OF CECIL COUNTY, LLC,

a Virginia limited liability company

   

ATS OF DELAWARE, LLC,

a Virginia limited liability company

   

ATS OF NORTH CAROLINA, LLC,

a Virginia limited liability company

   

AUSTIN BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

   

AUSTIN EATING DISORDERS PARTNERS, LLC,

a Missouri limited liability company

   

BATON ROUGE TREATMENT CENTER, LLC,

a Louisiana limited liability company

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    BAYSIDE MARIN, INC.,     a Delaware corporation    

BCA OF DETROIT, LLC,

a Delaware limited liability company

   

BECKLEY TREATMENT CENTER, LLC,

a West Virginia limited liability company

   

BEHAVIORAL CENTERS OF AMERICA, LLC,

a Delaware limited liability company

   

BELMONT BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

   

BGI OF BRANDYWINE, LLC,

a Virginia limited liability company

   

BOWLING GREEN INN OF SOUTH DAKOTA, INC.,

a Virginia corporation

   

CALIFORNIA TREATMENT SERVICES, LLC

a California limited liability company

   

CARTERSVILLE CENTER, LLC,

a Georgia limited liability company

   

CASCADE BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

   

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

   

CAPS OF VIRGINIA, LLC,

a Virginia limited liability company

   

CENTER FOR BEHAVIORAL HEALTH - HA, LLC,

a Pennsylvania limited liability company

   

CENTER FOR BEHAVIORAL HEALTH-ME, INC.,

a Maine corporation

   

CENTER FOR BEHAVIORAL HEALTH-PA, LLC,

a Pennsylvania limited liability company

   

CENTERPOINTE COMMUNITY BASED SERVICES, LLC,

an Indiana limited liability company

CHARLESTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

       

CLARKSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

   

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company

   

CRC ED TREATMENT, LLC,

a Delaware limited liability company

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    CRC GROUP, LLC,     a Delaware limited liability company    

CRC HEALTH, LLC,

a Delaware limited liability company

   

CRC HEALTH OREGON, INC.,

an Oregon corporation

   

CRC HEALTH TENNESSEE, LLC,

a Tennessee limited liability company

   

CRC RECOVERY, INC.,

a Delaware corporation

   

CRC WISCONSIN RD, LLC,

a Wisconsin limited liability company

   

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company

   

DELTA MEDICAL SERVICES, LLC,

a Tennessee limited liability company

   

DETROIT BEHAVIORAL INSTITUTE, INC.,

a Massachusetts corporation

   

DHG SERVICES, LLC,

a Delaware limited liability company

   

DISCOVERY HOUSE CC, LLC,

a Pennsylvania limited liability company

   

DISCOVERY HOUSE CU, LLC,

a Pennsylvania limited liability company

   

DISCOVERY HOUSE MA, INC.,

a Massachusetts corporation

   

DISCOVERY HOUSE MONROEVILLE, LLC,

a Pennsylvania limited liability company

   

DISCOVERY HOUSE OF CENTRAL MAINE, INC.,

a Maine corporation

   

DISCOVERY HOUSE TV, INC.,

a Utah corporation

   

DISCOVERY HOUSE UTAH, INC.,

a Utah corporation

   

DISCOVERY HOUSE WC INC.,

a Maine corporation

   

DISCOVERY HOUSE, LLC,

a Pennsylvania limited liability company

   

DISCOVERY HOUSE-BC, LLC,

a Pennsylvania limited liability company

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    DISCOVERY HOUSE-BR, INC.,     a Maine corporation    

DISCOVERY HOUSE-GROUP, LLC,

a Delaware limited liability company

   

DISCOVERY HOUSE-HZ, LLC,

a Pennsylvania limited liability company

   

DISCOVERY HOUSE-LT, INC.,

a Utah corporation

   

DISCOVERY HOUSE-NC, LLC,

a Pennsylvania limited liability company

   

DISCOVERY HOUSE-UC, INC.,

a Utah corporation

   

DMC - MEMPHIS, LLC,

a Tennessee limited liability company

   

DUFFY’S NAPA VALLEY REHAB, LLC,

a Delaware limited liability company

   

EAST INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

   

EVANSVILLE TREATMENT CENTER, LLC,

an Indiana limited liability company

   

FOUR CIRCLES RECOVERY CENTER, LLC,

a Delaware limited liability company

   

GALAX TREATMENT CENTER, LLC,

a Virginia limited liability company

   

GENERATIONS BH, LLC,

an Ohio limited liability company

   

GREENBRIER ACQUISITION, LLC,

a Delaware limited liability company

   

GREENBRIER HOLDINGS, L.L.C.,

a Louisiana limited liability company

   

GREENBRIER HOSPITAL, L.L.C.,

a Louisiana limited liability company

   

GREENBRIER REALTY, L.L.C.,

a Louisiana limited liability company

   

GREENLEAF CENTER, LLC,

a Delaware limited liability company

   

HABILITATION CENTER, LLC,

an Arkansas limited liability company

   

HABIT OPCO, INC.,

a Delaware corporation

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    HERMITAGE BEHAVIORAL, LLC,     a Delaware limited liability company    

HMIH CEDAR CREST, LLC,

a Delaware limited liability company

   

HUNTINGTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

   

INDIANAPOLIS TREATMENT CENTER, LLC,

an Indiana limited liability company

   

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation

   

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

   

MCCALLUM GROUP, LLC,

a Missouri limited liability company

   

MCCALLUM PROPERTIES, LLC,

a Missouri limited liability company

   

MILLCREEK SCHOOL OF ARKANSAS, LLC,

an Arkansas limited liability company

   

MILLCREEK SCHOOLS, LLC,

a Mississippi limited liability company

   

MILWAUKEE HEALTH SERVICES SYSTEM, LLC

a California limited liability company

   

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

   

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

   

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

   

PARKERSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

   

PARK ROYAL FEE OWNER, LLC,

a Delaware limited liability company

   

PHC MEADOWWOOD, LLC,

a Delaware limited liability company

   

PHC OF MICHIGAN, INC.,

a Massachusetts corporation

   

PHC OF NEVADA, INC.,

a Massachusetts corporation

   

PHC OF UTAH, INC.,

a Massachusetts corporation

   

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    PINEY RIDGE TREATMENT CENTER, LLC,     a Delaware limited liability company
   

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

   

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation

   

R.I.S.A.T., LLC,

a Rhode Island limited liability company

   

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

   

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

   

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company

   

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company

   

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation

   

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company

   

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

   

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

   

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company

   

RTC RESOURCE ACQUISITION CORPORATION,

an Indiana corporation

   

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company

   

SAN DIEGO HEALTH ALLIANCE,

a California corporation

   

SAN DIEGO TREATMENT SERVICES, LLC

a California limited liability company

    SERENITY KNOLLS, a California corporation     SEVEN HILLS HOSPITAL, INC., a
Delaware corporation    

SHAKER CLINIC, LLC,

an Ohio limited liability company

   

SHELTERED LIVING INCORPORATED,

a Texas corporation

   

SIERRA TUCSON INC.,

a Delaware corporation

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    SKYWAY HOUSE, LLC,     a Delaware limited liability company    

SOBER LIVING BY THE SEA, INC.,

a California corporation

   

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

   

SOUTHERN INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

   

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

   

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,

a Pennsylvania limited liability company

   

STRUCTURE HOUSE, LLC,

a Delaware limited liability company

   

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

   

SUWS OF THE CAROLINAS, INC.,

a Delaware corporation

   

TEN LAKES CENTER, LLC,

an Ohio limited liability company

   

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

   

THE CAMP RECOVERY CENTER, LLC,

a California limited liability company

   

TK BEHAVIORAL, LLC,

a Delaware limited liability company

   

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

   

TRANSCULTURAL HEALTH DEVELOPMENT, INC.,

a California corporation

   

TREATMENT ASSOCIATES, INC.,

a California corporation

   

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

   

VERMILION HOSPITAL, LLC,

a Delaware limited liability company

   

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

   

VIRGINIA TREATMENT CENTER, LLC,

a Virginia limited liability company

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    VISTA BEHAVIORAL HOLDING COMPANY, LLC,     a Delaware limited liability
company    

VISTA BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

   

VITA NOVA, LLC,

a Rhode Island limited liability company

   

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company

   

WCHS, INC.,

a California corporation

   

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company

   

WELLPLACE, INC.,

a Massachusetts corporation

   

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company

   

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company

   

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company

   

WICHITA TREATMENT CENTER INC.,

a Kansas corporation

   

WILLIAMSON TREATMENT CENTER, LLC

a West Virginia limited liability company

   

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company

   

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

   

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary    

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company

   

TEN BROECK TAMPA, LLC,

a Florida limited liability company

   

THE REFUGE, A HEALING PLACE, LLC,

a Florida limited liability company

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   President

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent on
behalf of itself and on behalf of each consenting Lender holding a portion of
the Tranche B-1 Term Loan     By:  

/s/ Linda Lov

    Name:   Linda Lov     Title:   Assistant Vice President



--------------------------------------------------------------------------------

Exhibit A

[Form of Lender Consent]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Tranche B-1
Repricing Amendment (the “Amendment”) to that certain Amended and Restated
Credit Agreement dated as of December 31, 2012 (as amended, modified,
supplemented, increased and extended from time to time) by and among the Acadia
Healthcare Company, Inc., a Delaware corporation, the guarantors identified
therein, the lenders identified therein and Bank of America, N.A., in its
capacity as administrative Agent.

¨  Consent. The undersigned hereby irrevocably and unconditionally consents to
the Amendment and consents to the reallocation of its portion of the Tranche B-1
Term Loan in an amount as may be notified by Bank of America, N.A. to such
Lender in an amount not to exceed such Lender’s portion of the Tranche B-1 Term
Loan held by such Lender immediately prior to the effectiveness of the
Amendment.

¨  Consent and Reallocation. The undersigned hereby irrevocably and
unconditionally consents to the Amendment but requests its outstanding portion
of the Tranche B-1 Term Loan be assumed by Bank of America, N.A. on the Tranche
B-1 Repricing Amendment Effective Date and subsequently reallocated to the
undersigned by assignment to one or more entities separately identified to Bank
of America, N.A. by the undersigned in an amount as may be notified by Bank of
America, N.A. to such Lender in an amount not to exceed such Lender’s portion of
the Tranche B-1 Term Loan held by such Lender immediately prior to the
effectiveness of the Amendment.

 

Sincerely, [LENDER NAME] By:  

 

Name:   Title:   [If a second signature is necessary By:  

 

Name:   Title:]  